PER CURIAM.
Appellant appeals an order of the trial court which effectively held that appellant was not eligible for provisional credits under section 944.277, Florida Statutes, on a sentence which precedes a habitual offender sentence. We reverse.
As we recently held in Dugger v. Anderson, 593 So.2d 1134 (Fla. 1st DCA 1992), appellant is entitled to provisional credits on a sentence which precedes his sentence as a habitual offender.
Accordingly, the order on appeal is reversed and this matter is remanded to the trial court for further proceedings consistent with this opinion.
JOANOS, C.J., and ERVIN and WIGGINTOÑ, JJ., concur.